Citation Nr: 0902955	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-29 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971, 
including service in the Republic of Vietnam from November 
1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that denied service connection for thyroid 
cancer.  


FINDING OF FACT

The medical evidence shows that the veteran's thyroid cancer 
was not present in service or until many years thereafter and 
is not related to service or to an incident of service 
origin, to include his exposure to herbicides such as Agent 
Orange and radiation.


CONCLUSION OF LAW

Thyroid cancer was neither incurred in nor aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  Specifically, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will attempt to provide; and (3) that the claimant is 
expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in September 2005 and December 2005, the 
veteran was notified of the information and evidence 
necessary to substantiate his claim.  VA told the veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in March 2006, wherein VA informed the veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nevertheless, in light of the Board's denial of the 
veteran's claim, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

The veteran has not provided a VA examination with respect to 
his claim.  In a December 2008 written brief presentation, 
the veteran has contended that a VA examination is warranted 
in this case.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The evidence shows that the veteran's thyroid cancer was 
initially diagnosed in 1997, more than two decades after his 
discharge.  Further, thyroid cancer is not the type of 
condition that is capable of lay observation.  In addition, 
although he contends that he developed the condition due to 
his presumed in-service exposure to herbicides and his 
reported radiation exposure, he has neither cited nor 
submitted any medical evidence that even suggests a link 
between the disease and service.  As such, there is no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran and VA is not required to 
afford him a medical examination and/or obtain a medical 
opinion as to the etiology or onset this disease.  

Further, no additional development is warranted on the 
radiation aspect of the veteran's claim.  as the RO has 
noted, service record do not show that the veteran was 
exposed to radiation and the RO sought to verify the 
veteran's in-service radiation exposure by contacting the 
Director of the Propenency Office For Preventative Medicine, 
which responded that there was no evidence that the veteran 
was exposed to radiation during service.  Thus, further 
development under 38 C.F.R. § 3.311 is not warranted.  

Finally, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran essentially contends that his thyroid cancer is 
due to exposure to herbicides and/or radiation during his 
period of active service.  In addition, in December 2008 
written argument, he presented additional arguments in 
support of his contention that his thyroid cancer is the 
result of herbicide exposure.  Specifically, the veteran 
asserted that the Institute of Medicine's VETERANS AND AGENT 
ORANGE, UPDATE 2006 (2007) supports his contention that an 
etiological relationship between thyroid cancer and herbicide 
exposure has not been ruled out, as "several studies [have] 
show[n] increased risks" between this form of cancer and 
"the compounds of interest."   

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Service medical records are negative for thyroid cancer and 
the veteran does not contend otherwise.  The June 1971 
separation report of medical examination shows that the 
clinical evaluation of the veteran's endocrine system was 
generally normal at the time of separation.  

In support of his claim, the veteran submitted private 
medical records, dated from August 1997 to June 2005, showing 
a diagnosis of parathyroid cancer in 1997.  He underwent a 
right parathryoidectomy in September 1997, and received 
radiotherapy thereafter.  The private medical records are 
negative for an opinion as to the etiology of the veteran's 
thyroid cancer.    

The veteran's VA treatment records dated from April to July 
2007 were obtained by the RO.  The records show that he had 
an Agent Orange examination in May 2007, during which the 
examiner noted his history of thyroid cancer, thyroidectomy, 
and radiotherapy.  Physical examination revealed no 
lymphadenopaty and a nonpalpable thyroid.  The diagnosis was 
status post thyroid cancer.  An opinion as to the etiology of 
the veteran's thyroid condition was not provided.

In addition, although the veteran served in the Republic of 
Vietnam while on active duty, presumptive service connection 
is not available under 38 C.F.R. § 3.309(e) for this disease.  
In this regard, the Board notes that the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Thus, in the absence of any medical evidence linking 
thyroid cancer to service, service connection is not 
warranted for this disease.  Stefl.  In this case, there is 
no such medical evidence linking the veteran's thyroid cancer 
to service.  Thus, service connection as due to in-service 
Agent Orange exposure is not warranted.  

Consideration has been given to the veteran's assertion in 
the December 2008 written brief presentation that competent 
medical evidence has suggested a link between thyroid cancer 
and herbicide exposure.  To the extent that he has cited a 
published report on this issue, the document is too general 
in nature to provide, alone, the necessary evidence to 
support the veteran's claim.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The published report, as well as a 
medical treatise, textbook, or article, must provide more 
than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998).  The report in the 
current case does not provide statements for the facts of the 
veteran's specific case. Therefore, the Board concludes that 
it does not support his claim.

As to the radiation aspect of the claim, service records 
provide no evidence of in-service radiation exposure.  As 
such, service connection as due to radiation exposure is not 
warranted.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically, as a consequence of his herbicide 
exposure and his reported in-service radiation exposure.  As 
a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his 
own assertions as such matters require medical expertise.  
See 38 C.F.R. § 3.159(a)(1) (2008) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not professionally qualified to offer a diagnosis 
or suggest a possible medical etiology, the Board finds that 
the preponderance of the evidence is against the claim and 
service connection must be denied for thyroid cancer.


ORDER

Entitlement to service connection for thyroid cancer is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


